Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated October 16, 1985, which, after a hearing, found that the petitioner had filed fraudulent claims for overtime and meal allowances and imposed a penalty of dismissal.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find that the Hearing Officer heard substantial evidence from which he could conclude that the petitioner had filed *345fraudulent claims (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). Further, the penalty imposed is not excessive in light of the petitioner’s supervisory position, his careful and thorough plan to defraud, and the respondents’ need to deter similar false claims (see, Matter of Pell v Board of Educ., 34 NY2d 222, 238-239).
We have considered the petitioner’s remaining contention and find it to be without merit. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.